Citation Nr: 0706725	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  97-32 635	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected status post 
billroth II with dumping syndrome.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from am April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the veteran's 
claims folder was subsequently transferred to the RO in 
Oakland, California.

The Board denied the veteran's claim in July 1999.  The 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  In August 2000, the Court vacated the Board's 
decision as it pertained to the instant issue and remanded 
for further development and adjudication.  The issue 
underwent subsequent development at the RO and at the Board, 
and in December 2005, the Board again denied the veteran's 
claim.  The case was thereafter returned to the Court.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1943 to April 1946.

2.  On May 20, 2006, the veteran's representative notified 
the Court that the veteran had died in April 2006; the Court 
dismissed the appeal and returned the case to the Board.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon notification of the veteran's death, the Court vacated 
the Board's decision and dismissed the appeal for lack of 
jurisdiction.  The case was returned to the Board for 
disposition.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).




ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


